Citation Nr: 1313702	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied service connection for prostate cancer, diabetes mellitus, and hypertension.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  After the submission of additional evidence, the RO also issued supplemental statements of the case (SSOCs) in December 2010, September 2011, and October 2012.  

In June 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  .  

In September 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in the September 2011 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

In an October 2012 letter, the Board advised the Veteran that the VLJ who conducted the June 2011 hearing is no longer employed by the Board, and informed him of his right to have a new hearing.  The letter indicated that, if the Veteran did not respond within 30 days, it would be presumed that he did not want another Board hearing.  The Veteran has not responded to the October 2012 letter.  Moreover, in April 2013, the Veteran's representative submitted a statement specifying that the Veteran did not desire another Board hearing.  

In January 2013, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant 38 U.S.C.A. § 7107 (West 2012) and 38 C.F.R. § 20.900(c) (2012).

For reasons discussed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veteran has asserted that his current disabilities, including prostate cancer, diabetes mellitus, and hypertension, were incurred during his active military service as a result of exposure to herbicides and other chemicals used at El Toro air base.  In support of his argument, the Veteran has submitted various articles which show that toxic chemicals, including trichloroethylene (TCE), were used at El Toro Marine Corp Air Station in the past, which contaminated the base water system.  The articles also show that TCE causes intestinal disorders, mutations, and several types of cancer.  

As noted in the Introduction, in September 2011, the Board remanded the claim on appeal for additional evidentiary development with respect to the claims on appeal.  The Board requested that the RO verify whether the Veteran was likely exposed to chemicals during his service at El Toro base from January 1957 to September 1958.  The Board also requested that, if any such chemical exposure was verified, that the Veteran be scheduled a VA examination to determine if his current disabilities are likely a result of his military service, to include his exposure to chemicals therein.  

In October 2012, in response to an inquiry from the RO, an environmental health scientist from the Centers for Disease Control and Prevention (CDC) indicated that there was likely exposure to TCE at El Toro air base, although the levels and duration of the exposure is unknown.  Given this evidence, the RO arranged for the Veteran to undergo VA examination; however, the Veteran did not appear to the scheduled examination.  

Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed all correspondence in conjunction with this appeal, even when there is no hard copy of the notice letters in the claims file.  See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011).  In this case, however, it appears that notice of the scheduled hearing was sent to the incorrect address.  

The evidentiary record does not contain a copy of the letter sent to the Veteran informing him of the scheduled examination.  Nevertheless, review of the record reveals that the inquiry sent from the RO to schedule the Veteran's examination reflects the Veteran's old address on Moorcroft Court in Sugarland, Texas-even though, in June 2011, the Veteran's representative submitted a letter regarding the claims on appeal, which included a new address for the Veteran on Braesridge Drive in Houston, Texas.  See also April 2013 Memorandum.  

Given the lay and medical evidence of record, medical examination and opinions are needed to render a fully informed decision in this appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).Indeed, the September 2011 remand reflects that the Board requested the Veteran be afforded a VA examination if any in-service chemical exposure is verified.  As noted, there is competent evidence showing the Veteran was likely exposed to chemicals during service.  

However, based on consideration of the cited evidence, the Board finds it is likely the Veteran did not receive notice of the VA examination scheduled in connection with the prior remand.  As such, to ensure that all due process has been afforded the Veteran with respect to the adjudication of his claims, the Board finds a remand of these matters, for rescheduling of an examination with notice to the Veteran's current, correct address is needed.

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any pertinent outstanding, private records. 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  




The actions identified herein are consistent with duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,, arrange for the Veteran to undergo a VA examination by an appropriate physician, at a VA medical facility, with notice to the Veteran's current correct address.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether currently-or, at any point pertinent to this appeal-the Veteran has or has had prostate cancer (or its residuals), diabetes mellitus and hypertension.

Then, with respect to each such disability, the physician should render an opinion,consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's prostate cancer is related to service, to include likely chemical exposure therein.  

In rendering the requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence of record, to include the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions.

5.  If the Veteran fails to report to the scheduled 
	examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that 
all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any 
additional notification and/or development deemed warranted, adjudicate the service connection claims on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied,
furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



